Ingraham, J.:
This was an application made to the Trial Term, Part 2, to vacate an order granted hy the Special Term directing that this cause he set down on the calendar of the Trial Term of the court, Part 2, on the first Monday of March, 1898. The motion was denied by Mr. Justice Truax for the reason, as stated by him, that “I will not vacate an order duly made by another justice. The remedy is by appeal.” We think the court below properly disposed of this application. The ordér directing the case to be set down had been made and decided by the Special Term of the court, and the appellant here had appealed from that order. The motion to vacate that order made at the Trial Term was unnecessary, as the question as to the validity of the order could be settled upon the appeal. As, however, we have reversed the order of the Special Term on the appeal taken from it, this order should be affirmed, but without costs.
Van Brunt, P. J., Barrett, Rumsey and McLaughlin, JJ., concurred.
Order affirmed, without costs.